Citation Nr: 1422188	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  11-05 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 20 percent for degenerative joint disease of the right knee.

2.  Entitlement to an initial disability evaluation in excess of 20 percent for degenerative joint disease of the lumbar spine.

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel



INTRODUCTION

The Veteran served on active duty from September 1971 to December 1972. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from February 2009 and July 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran testified before the undersigned Veterans Law Judge at an April 2013 videoconference hearing, and a transcript of this hearing is of record.  
 
The issues of entitlement to service connection for a left hand and wrist disability and whether new and material evidence has been presented to reopen a previously denied claim for depression have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

The Veteran is seeking entitlement to increased disability evaluations for his service-connected right knee and low back disabilities, as well as entitlement to TDIU.

The Veteran was last afforded a VA examination of his right knee in January 2011 and of his lumbar spine in July 2010.  He has alleged a worsening of his condition since that time.  Where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  An examination too remote for rating purposes cannot be considered "contemporaneous."  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).   Additionally, VA generally has a duty to provide additional examination when the claimant alleges that the disability in question has undergone an increase in severity since the time of the last examination.  VAOPGCPREC 11-95 (Apr. 7, 1995).  

Accordingly, on remand, the Veteran should be afforded new VA examinations of these service-connected disabilities.  Additionally, on remand, a VA medical opinion should be obtained to determine whether the Veteran's service-connected disabilities preclude substantially gainful employment.  The examiner is not only asked to consider the physical limitations of the Veteran's service-connected disabilities, but also the Veteran's contentions that the medications he takes to treat these conditions affect his cognition.

Additionally, during a May 2011 Kinesiology Consult, the Veteran reported that he was applying for Social Security disability benefits.  No clear determination as to the availability of any records which may have been in the possession of the Social Security Administration (SSA) has been made.  The United States Court of Appeals for Veterans Claims (Court) has indicated that medical records upon which an award of Social Security disability benefits has been predicated are relevant to VA claims.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on remand, the RO should attempt to obtain any available SSA records, including any medical records the Veteran submitted in support of his claim.  See Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002) (possibility that SSA records could contain relevant evidence cannot be foreclosed absent a review of those records).

Finally, the most recent VA outpatient treatment records available are from January 2012.  On remand, all outpatient treatment records from January 2012 through the present should be associated with the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1. Associate all VA outpatient treatment records after January 2012 with the Veteran's claims folder.

2. Request the Veteran provide information as to the status of his SSA disability claim and the nature of the disabilities for which that claim was filed.  If it appears that such records are relevant to this appeal, attempt to obtain any available SSA records, including any medical records the Veteran submitted in support of his claim.  

3. Once this is done, the RO should schedule the Veteran for a VA examination of his right knee.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

4. The RO should also schedule the Veteran for a VA examination of his low back condition.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

The Veteran has testified that he has neurological symptoms such as radiating pain and numbness in his lower extremities.  The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran has radiculopathy affecting his lower extremities secondary to his service-connected degenerative disc disease of the lumbar spine.

A complete rationale for this opinion should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and severity of his disability.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

5. Finally, a VA medical opinion should be obtained to determine whether it is at least as likely as not that the Veteran's service-connected disabilities prevent him from finding or maintaining substantially gainful employment.  The examiner is not only asked to consider the physical limitations of the Veteran's service-connected disabilities, but also the Veteran's contentions that the medications he takes to treat these conditions affect his cognition.

6. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

